DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/071,368 filed 10/15/2020, Claims 1-5 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2017-164325). WO (2017-164325) discloses a double-row self-aligning roller near bearing that is used to support a main shaft of a wind power generation device (paragraph [0037] submitted translation in IDS), the double-row self-aligning roller bearing comprising:
an inner ring (2);
an outer ring (3);
two rows of rollers (4, 5) of a plurality of rollers arranged in two rows in a bearing width direction and interposed between the inner ring (2) and the outer ring (3), each of the rollers (4, 5) in the two rows having an outer peripheral surface having a cross-sectional shape matching the raceway surface of the outer ring (3) (see fig. 1); wherein
a ratio of a contact angle θ1 of the rollers in one of the rows to a contact angle θ2 of the rollers in the other of the rows falls within a range of 1:2 to 1:4 which is within the range of (0.25 < θ1/θ2 < 0:5) as claimed, (see abstract and paragraph [0034], (see paragraph or line [281] of the submitted translation of Espacenet); and
a ration distance B1 (as can be seen in fig. 1, the distance between the point P (the intersection of the two lines of action S1 and S2 defining the contact angles) and the outer end face of the flange 6 of the first row (4) to the left side) in the bearing width 
This "burden of rebutting [may be of ] the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).

Accordingly, the burden is placed upon the applicant to prove that the limitation (s) in question is/are not (an) inherent characteristic (s) of the reference disclosure.

Regard claim 2, WO (2017-164325) discloses a roller of the first roller row (4) has a length L1 and a roller of the second roller row (5) has a length L2, where L1 is much shorter than L2, but fails to teach of provide any specific details on the ratio L1/L2 such that a ratio L1/L2 falls within a range of 0.9 ≤ L1/L2 ≤ 10. However, there is reasons to believe, based on the similarity of (structure etc.) that the functional limitation (s) of the (ratio L1/L2) being restricted to ”the claim range“ maybe (an) inherent characteristic (s) of (the prior art). In re accordance with In re Best, 562F.2d 1252, 195 USPQ 430, 433 (CCPA 1977).
This "burden of rebutting [may be of] the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).

Accordingly, the burden is placed upon the applicant to prove that the limitation (s) in question is/are not (an) inherent characteristic (s) of the reference disclosure. 


Regarding claim 3, , WO (2017-164325) discloses an inclination angle β of a retainer that retains the rollers (5) in the other of the rows has a relation, relative to a roller maximum diameter angle α2 that is an inclination angle of the rollers in the other of the rows at a point where each of the rollers in the other of the rows (5) has a maximum diameter, expressed by an inequation: 0 < β ≤ a2 (see paragraph or line [388] of the submitted translation of Espacenet).
Regarding claim 5, WO (2017-164325) discloses the double-row self-aligning roller bearing is used for supporting a main shaft (26) of a wind turbine generator (see figs. 8 and 9, and also (see paragraph or line [16 and 20] of the submitted translation of Epacenet).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656